Name: Commission Regulation (EEC) No 1284/88 of 10 May 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 88 Official Journal of the European Communities No L 122/5 COMMISSION REGULATION (EEC) No 1284/88 of 10 May 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 13 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 1988 . For the Commission COCKFIELD Vice-President (&gt;) OJ No L 154, 13 . 6. 1981 , p. 26. (2) OJ No L 355, 17. 12. 1987, p. 19 . No L 122/6 Official Journal of the European Communities 12. 5. 88 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 2.50 2.60 2.60.1 0701 90 51 0701 90 59 0702 00 10 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 0705 1 1 90 ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 1 1 0707 00 19 0708 10 10 0708 10 90 0708 20 10 0708 20 90 ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 00 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 ex 0804 40 90 ex 0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 New potatoes Tomatoes Onions (other than sets) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cabbages Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.) Broad beans Globe artichokes Asparagus  green  other Aubergines (egg-plants) Celery stalks and leaves Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole fresh Chestnuts (Castanea spp.), fresh Bananas (other than plan ­ tains), fresh Pineapples, fresh Avocados, fresh Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi ­ sanguines 30,49 106,27 26.63 107,82 24,81 24.64 44,76 23,04 148,63 49,86 64,73 91,00 29,30 80.89 46,09 133,07 111,27 30.13 78,26 300,46 274,00 80,76 54,49 380,81 75,79 32,53 63,63 86,60 50,95 55,41 47.90 171,71 161,89 49.14 1 324 4617 1 157 4 685 1 078 1 063 1 931 1 001 6 458 2 166 2812 3 955 1 273 3 513 2 002 5 782 4 835 1 309 3 400 13 056 11 905 3 509 2 367 16 444 3293 1 412 2 764 3 752 2 199 2 407 2 081 7 461 7 034 2 135 244,09 850,75 213,25 863,17 197,15 194,92 355,63 183,06 1 189,91 399,19 518.25 723,03 234.61 645,34 368,97 1 065,35 890,79 241.26 626,57 2 405,37 2 193,48 646,56 436,24 3 035,75 606,79 259,53 509,39 685,31 403,00 443.62 383,53 1 374,64 1 296,03 393,44 63,35 220.79 55,34 224,01 51,51 50,89 92,23 47,82 308,81 103.60 134,50 188,90 60,88 168,03 95,75 276,49 231,18 62,61 162.61 624.26 569.27 167.80 113,21 791,09 157,48 67,57 132,20 179.12 105,23 115.13 99,54 356,76 336,36 102,11 215.02 749,43 187.85 760,37 174,74 171.59 312.60 162,25 1 048,20 351,65 456,53 640,84 206,67 570,65 325.03 938,47 784.71 212,52 551,95 2 118,91 1 932,26 569,56 384.29 2 634,74 534,52 229,50 448.72 610.30 354,76 390,79 337.86 1 210,93 1 141,69 346,58 5 087 17 731 4444 17 990 4100 4 055 7 362 3 807 24 799 8 319 10 801 15 038 4 889 13 481 7 690 22 203 18 565 5 028 13 059 50 132 45 716 13 475 9 092 60 745 12 646 5 422 10 616 14416 8 384 9 246 7 993 28 650 27 011 8 200 23,72 82,69 20,72 83,89 19,27 19,14 34,82 17.89 115.65 38,80 50,37 70,68 22,80 62,92 35,86 103,54 86,58 23,44 60.90 233,79 213,19 62,84 42,40 294.66 58,97 25,30 49,51 67,02 39,58 43,11 37,27 133,61 125,96 38,24 47 107 164 185 41 154 166 581 38 215 37 482 68 116 35 484 229 638 77 039 100 016 140 150 45 277 124 906 71 207 205 600 171 913 46 560 120 921 464 208 423 316 124 779 84 189 570 911 117 103 50 234 98 306 133 023 . 77 493 85 615 74 018 265 290 250 119 75 930 71,03 247,59 62,06 251,20 57,81 57,16 103,74 53,68 346,29 116,17 150,82 212,02 68,27 188,51 107,38 310.04 259,24 70,21 182.34 700,02 638.35 188,16 126,95 890,27 176,59 75,81 148,24 201,41 118,17 129,10 111,61 400.05 377,17 114,50 20,03 69,82 17,50 70,84 16,44 17,15 31,19 15,26 97,66 32,76 42,53 60,29 19.25 53,21 30.28 87,43 73,1 1 19,80 51,42 197,41 180,02 53,06 35,80 264,14 49,80 21.40 41,80 58.26 35.46 36.41 31.47 112,82 106,37 32.29 12, 5. 88 Official Journal of the European Communities No L 122/7 Code GN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.150 2.160 2.170 2.180 2.190 2.200 2.210 2.220 2.230 2.240 2.250 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 70 ex 0805 20 90 ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 r 0808 10 99 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 0809 10 00 0809 20 10 0809 20 90 ex 0809 30 00 ex 0809 30 00 0809 40 1 1 0809 40 19 0810 10 10 0810 10 90 0810 40 30 0810 90 10 ex 0810 90 90 ex 0810 90 90 ex 0810 90 90  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : Clementines Monreales and Satsumas Mandarins and Wilkings Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water ­ melons)  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral  Other Apples Pears (other than the Nashi variety (Pyrus Pyrifolia)) Apricots Cherries' Peaches Nectarines Plums Strawberries Fruit of the species Vacci ­ nium myrtillus) Kiwi fruit (Actinidia chinensis Planch.) Pomegranates Khakis Lychees 35,23 36,20 91,01 71,61 82,58 52,42 36,66 145,99 39,39 60,69 1 1 9,48 48,09 73,75 124,09 57.25 62,64 52,17 115,53 68,39 84,95 118,07 148,21 155,23 208,77 51.26 142,37 179,04 1 531 1 572 3 945 3 112 3 588 2 277 1 593 6 343 1 711 2 637 5 192 . 2 089 3 204 5 392 2 487 2 721 2 266 4 978 2 972 3 689 5 130 6 440 6 688 9 071 2 213 6 183 7 761 282,10 289,80 721,88 573,34 661,10 419,67 293,50 1 168,77 315,37 485,92 956,56 385,04 590,46 993,40 458,33 501,46 417,65 911,55 547,54 677,74 945,24 1 186,55 1 240,23 1 671,29 406,77 1 135,83 1 420,05 73,21 75,21 188,47 148.80 171,57 108,91 76,17 303,33 81,85 126,11 248,25 99,93 153.24 257.81 1 18,95 130,14 108,39 240,12 142,10 176,47 245,31 307,94 322.25 433,75 105,84 295.74 370.75 248,50 255,28 639,83 505,06 582,37 369,69 258,54 1 029,58 277.81 428,05 842,64 339,19 520,14 875,10 403,74 441,74 367,91 799,31 482,33 599,30 832,67 1 045,24 1 074,37 1 472,26 357.82 1 004,37 1 258,64 5 879 6 039 15 070 11 949 13 778 8 746 6 117 24 359 6 573 10 127 19 936 8 025 12 306 20 704 9 552 10 451 8 704 18 105 11 411 14 158 19 700 24 729 24 633 34 832 8 456 23 728 29 645 27.41 28,16 70,50 55,72 64,25 40,79 28,52 113,59 30,65 47,22 92,97 37.42 57,39 96,55 44,54 48,74 40,59 89,61 53,21 66,08 91,87 115,32 120,26 162,44 39,85 110,75 138,69 54 442 55 927 139 458 110 648 127 585 80 991 56 642 225 558 60 864 93 777 184 605 74 309 113 951 191 715 88 452 96 777 80 601 173 756 105 669 131 177 182 421 228 990 232 567 322 539 77 884 219 842 274 333 82,09 84,33 211,71 166,85 192,39 122.13 85,41 340.14 91,78 141,41 278,38 112,05 171,83 289,10 133,38 145,93 121,54 270,27 159,34 1*97,97 275,09 345,31 362,70 486,38 118,89 331,79 416,47 23,15 23,78 61,27 47,05 54.26 34,44 24,08 95.92 25,88 39,88 78,50 31.60 48,46 81,53 37.61 41,15 34.27 80,21 44.93 55,88 77,58 97,38 108,08 137,17 35,56 93,66 120,54